



COURT OF APPEAL FOR ONTARIO

CITATION: Dziecielski v. Lighting Dimensions
    Inc., 2013 ONCA 565

DATE: 20130916

DOCKET: C55379

MacPherson, MacFarland and Rouleau JJ.A.

BETWEEN

Jaroslaw Dziecielski

Plaintiff/Appellant

and

Lighting
    Dimensions Inc.,

Lighting
    Dimensions Ltd.,

Terrance
    Horner, and

David Sacks

Defendants/Respondents

Orie Niedzviecki, for the appellant

Courtney Raphael, for the respondent

Heard and released orally: September 11, 2013

On appeal from the order of Justice Kevin W. Whitaker of
    the Superior Court of Justice, dated March 22, 2012.

ENDORSEMENT

[1]

The determination of just cause is essentially factual.  Here the trial
    judge found that the employees conduct in these circumstances, amounted to
    serious misconduct despite his unblemished employment record to that point. We
    see no error, let alone a palpable and overriding error which must be
    demonstrated on appeal in order to interfere with the trial judges finding.
    The employee here on route back to work in a company vehicle, which he was
    operating without required authorization at the time, stopped for lunch and
    drank four beers in an hour. He then got into that company truck, lost control
    of it, destroyed the truck and sustained serious injuries. He pled guilty to
    having a blood alcohol reading in excess of eighty milligrams of alcohol in one
    hundred milligrams of blood. This alone was serious misconduct and the trial
    judge weighed it with other factors, including the long-term employment
    relationship between the parties and nevertheless concluded that dismissal was
    appropriate in the circumstances.

[2]

The appeal is dismissed.

[3]

Costs will be to the respondent fixed at $11,469.51 inclusive of HST and
    disbursements.

J. C.
    MacPherson J.A.

J.
    MacFarland J.A. 

Paul
    Rouleau J.A.


